Exhibit 10.7

Execution Version

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of August 5, 2020, by SeaWorld
Entertainment, Inc., a Delaware corporation, Sea World LLC, a Delaware limited
liability company and SeaWorld Parks & Entertainment LLC, a Delaware limited
liability company (each, a “Grantor” and collectively, the “Grantors”), in favor
of Wilmington Trust, National Association, in its capacity as collateral agent
pursuant to the Indenture (in such capacity, the “Collateral Agent”).

WITNESSETH:

WHEREAS, the Grantors are party to a Second Lien Security Agreement dated as of
August 5, 2020 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, each
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Trademark Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Article 9 Collateral (excluding any
Excluded Assets) of such Grantor:

(a)Trademarks of the Grantor, including, without limitation, those listed on
Schedule I attached hereto (hereinafter, the “Trademark Collateral”);

provided, however, that the foregoing grant of security interest does not and
will not cover any Trademark applications filed in the USPTO on the basis of any
Grantor’s “intent-to-use” such Trademark, unless and until acceptable evidence
of use of such Trademark has been filed with and accepted by the USPTO pursuant
to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. § 1051, et seq.),
to the extent that granting a lien in such Trademark application prior to such
filing would adversely affect the enforceability, validity, or other rights in
such Trademark application.

SECTION 3.The Security Agreement.  The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement.  In the event that any provision of this Trademark Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

SECTION 4.Termination.  Upon the termination of the Security Agreement in
accordance with Section 6.12 thereof, the Collateral Agent shall, at the expense
of the Grantors, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Trademark Collateral under this Trademark Security Agreement and any other

 

--------------------------------------------------------------------------------

 

documents required to evidence the termination of the Collateral Agent’s
interest in the Trademark Collateral.

SECTION 5.Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature Pages Follow]




 

--------------------------------------------------------------------------------

 

SEAWORLD ENTERTAINMENT, INC.

SEA WORLD LLC

SEAWORLD PARKS & ENTERTAINMENT LLC

 

By:/s/ Harold J. Herman
Name: Harold J. Herman
Title:   Assistant Secretary




 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:/s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

 